Exhibit 10.2 EMPLOYMENT AGREEMENT This Agreement (the “Agreement”) is made and entered into as of this 1st day of October, 2015 (the “Effective Date”), by and between Stephen Arcana (the “Executive”), and Golden Entertainment, Inc., a Minnesota corporation, including its subsidiaries and Affiliates (as defined below) (collectively, the “Company”). RECITALS WHEREAS, the Executive currently is employed at will by the Company. WHEREAS, the Board of Directors of the Company (including any duly authorized Committee thereof, the “Board”) has determined that it is in the best interests of the Company to continue to employ the Executive; and WHEREAS, the Board and the Executive wish to enter into this Agreement to document the terms of the Executive’s employment with the Company. NOW, THEREFORE, in consideration of the mutual promises and covenants and the respective undertakings of the Company and the Executive set forth below the Company and Executive agree as follows: AGREEMENT 1. Employment . The Company hereby employs the Executive, and the Executive accepts such employment and agrees to perform services for the Company, for the period and upon the other terms and conditions set forth in this Agreement. 2. Base Salary . The Company shall pay the Executive an annual base salary in the amount of Five Hundred Ten Thousand Dollars ($510,000) or such higher amount as may from time-to-time be determined by the Company in its sole discretion (“Base Salary”). Such salary shall be paid in equal installments in the manner and at the times as other employees of the Company are paid. 3. Incentive Compensation . The Executive shall participate in the Company's incentive compensation program from time-to-time established and approved by the Compensation Committee of the Company's Board of Directors, such participation to be on the same terms and conditions as from time-to-time apply to executive officers of the Company. Commencing in 2016, the Executive’s target bonus under the Company’s annual incentive compensation plan shall be sixty-five percent (65%) of the Executive’s Base Salary. For 2015, the Executive will be eligible for a discretionary bonus to be determined by the Compensation Committee of the Company’s Board of Directors, in its sole discretion. 4. Benefits . The Company shall provide to the Executive such benefits as are provided by the Company to other executive officers of the Company. The Executive shall pay for the portion of the cost of such benefits as is from time-to-time established by the Company as the portion of such cost to be paid by executive officers of the Company. The Company shall have the right to amend or delete any such benefit plan or arrangement made available by the Company to its executive officers and not otherwise specifically provided for herein. The Executive shall be entitled to such periods of paid time off (“PTO”) each year as provided from time to time under the Company’s PTO policy and as otherwise provided for executive officers. In addition, the Executive shall be entitled to receive the additional benefits described on Exhibit A attached hereto. 5.Costs and Expenses . The Company shall reimburse the Executive for reasonable out-of-pocket business expenses incurred in connection with the performance of his duties hereunder, subject to such policies as the Company may from time to time establish, and the Executive furnishing the Company with evidence in the form of receipts satisfactory to the Company substantiating the claimed expenditures. 6. Duties . a.The Executive shall serve as Executive Vice President and Chief Operating Officer of the Company. In the performance of such duties, the Executive shall report directly to the Chief Executive Officer of the Company (the “CEO”) and shall be subject to the direction of the CEO and to such limits upon the Executive’s authority as the CEO may from time to time impose. In the event of the CEO’s incapacity or unavailability, the Executive shall be subject to the direction of the Board. The Executive hereby consents to serve as an officer and/or director of the Company or any subsidiary or Affiliate thereof without any additional salary or compensation, if so requested by the CEO. The Executive shall be employed by the Company on a full time basis. The Executive’s primary place of work shall be the Company’s offices in Las Vegas, Nevada, or, with the Company's consent, at any other place at which the Company maintains an office; provided, however, that the Company may from time to time require the Executive to travel temporarily to other locations in connection with the Company's business. The Executive shall be subject to and comply with the policies and procedures generally applicable to executive officers of the Company to the extent the same are not inconsistent with any term of this Agreement. b.The Executive shall at all times faithfully, industriously and to the best of his ability, experience and talent perform to the satisfaction of the Board and the CEO all of the duties that may be assigned to the Executive hereunder. 7. Termination . a.
